Title: To George Washington from Ezekiel Cheever, 25 May 1778
From: Cheever, Ezekiel
To: Washington, George


                    
                        Hond Sir
                        Springfield [Mass.] May 25. 1778
                    
                    The impractibility of procuring Teams at this place for the want of money has prevented my Sending on the Arms Sooner then last Saturday,  when I Sent to Fish Kill 2,000 well fixed fire arms &c. as ⅌ Invo. enclosed. By Some Teams Hired by this State for the purpose of Carrying Cloathing to the Grand Camp whom General Heath ordered to Call upon me & take Such Stores as I had in readiness—otherwise I Could not possibly have got them on.
                    Yesterday P.M. mr Condtr Frothingham arrived here by order of Generl Knox to forward the arms aforementioned. I Thought it most prudent to detain Him ’till this evening hoping Some more Teams might offer while wrighting these. I am honoured with your Excellencys Commands & no immediate prospect of any more teams shall Send Mr Dep. Comry Collins with mr Frothingham to push the arms on agreeable to your directions. with the utmost expedition, and give you the earlist notice of thair proceedings I have the honr to be with gratest respect Your Excellencys most obedient Hume Servt
                    
                        Ezekl Cheever D.C.G.M. Stores
                    
                